DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 11, 13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub No.: 2020/0382414) (‘414) in view of Vasseur et al. (Pub No.: 2015/0195149) (‘149).
Regarding claim 11, Vasseur et al. ‘414 discloses an apparatus (see device 200 in fig. 2) or a non-transitory computer readable medium (see para. 0032), comprising: 
2one or more network interfaces (see interface 210 in fig. 2); 
3a processor (see fig. 2, processor 220 in fig. 2) coupled to the one or more network interfaces and configured to 4execute one or more processes; and 5a memory (see memory 240 in fig. 2) configured to store a process that is executable by the processor, the 6process when executed configured to: 
7use a classification model (read as training model in para. 0095) to determine whether implementation of a 8routing change suggested by a predictive routing engine (see predictive routing process 248 in fig. 2) for a network will result 9in a violation of one or more network policies (Vasseur et al. ‘414 see fig. 8, step 815; para. 0094-0096; the device may make a prediction as to whether a second tunnel in the SD-WAN will satisfy an SLA associated with traffic on the first tunnel. In some embodiments, the device may perform what-if stress testing of the second tunnel, to obtain training data to train a model to make this prediction.). In other words, the device trains a model to determine whether the second tunnel (e.g., route change) will violation an SLA or not violate an SLA;
causing implementation of the 8routing change in the network, when the classification model determines that application 9of the routing change will not result in a violation of the one or more network policies (Vasseur et al. ‘414 see fig. 8, step 820; para. 0096; At step 820, the device may proactively reroute the traffic from the first tunnel onto the second tunnel, based on the prediction as to whether that the second tunnel will satisfy the SLA of the traffic.). Thus, the rerouted traffic from the first tunnel onto the second tunnel will satisfy the SLA of the traffic.
However, Vasseur et al. ‘414 does not explicitly disclose the feature to 10compute a trust score, based on performance metrics for the classification 11model; and 12cause, based in part on the trust score, implementation of the routing 13change in the network, when the classification model determines that application 14of the routing change will not result in a violation of the one or more network 15policies.
Vasseur et al. ‘149 from the same or similar fields of endeavor discloses the feature to 10compute a trust score (see as the level of confidence of the LM-based predictive algorithm in para. 0067, 0071), based on performance metrics for the classification 11model; and 
12cause, based in part on the trust score, implementation of the routing 13change in the network, when the classification model determines that application 14of the routing change will not result in a violation of the one or more network 15policies (Vasseur et al. ‘149 see para. 0067,0070,0071; Two parameters are then used, the margin M (computed by the LM that characterizes the confidence of the LM-based predictive algorithm) along with the factor W specified by the application, user, NMS or locally configured to determine when a routing topology change is required. M denotes the upper bound of the possible SLA degradation that may be offered to the corresponding class of traffic.). Thus, the routing change is required or implemented based on the margin M of the confidence of the LM and the upper bound of the possible SLA degradation, wherein the routing change will not result in violation of one or more network policies.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Vasseur et al. ‘414 and to implement with the feature as taught by Vasseur et al. ‘149 to compute a level of confidence of the LM-based predictive algorithm and to implement routing change based on the level of confidence and SLA.
The motivation would be to improve transmission reliability.
Claims 1 and 20 are rejected similarly to claim 1.
Regarding claims 3, 13, Vasseur et al. ‘414 discloses the feature wherein the one or more network policies specify a level of 2performance for the network when there is a predicted disruption in the network (Vasseur et al. ‘414 see para. 0013).  
Regarding claims 6, 16, Vasseur et al. ‘414 discloses the feature for training, by the device, the classification model using training data indicative of 3whether routing changes suggested by the predictive routing engine would have resulted 4in a violation of the one or more network policies (Vasseur et al. ‘414 see para. 0095; the device may perform what-if stress testing of the second tunnel, to obtain training data to train a model to make this prediction. Such testing may, for example, take into account not only the current traffic load on the second tunnel, but also the additional traffic load on the second tunnel due to rerouting traffic from the first tunnel to the second.).  
Regarding claim 10, Vasseur et al. ‘414 discloses the feature wherein the classification model takes as input one or 2more features of the routing change comprising at least one of: an application associated 3with the routing change, a time of day during which the routing change is suggested to be 4 implemented, or a geolocation associated with the routing change (Vasseur et al. ‘414 see para. 0095; the device may perform what-if stress testing of the second tunnel, to obtain training data to train a model to make this prediction. Such testing may, for example, take into account not only the current traffic load on the second tunnel, but also the additional traffic load on the second tunnel due to rerouting traffic from the first tunnel to the second.).  

Claims 2, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub No.: 2020/0382414) (‘414) in view of Vasseur et al. (Pub No.: 2015/0195149) (‘149) as applied to claim 1 or 11 above, and further in view of Savalle et al. (Pub No.: 2020/0379839).
Regarding claims 2, 12, Vasseur et al. ‘414 in view of Vasseur et al. ‘149 does not explicitly disclose the feature wherein the routing change suggested by the predictive 2routing engine is indicative of a predicted disruption along a first path in the network and 3a second path to which traffic sent via the first path should be rerouted.
Savalle et al. from the same or similar fields of endeavor discloses the feature wherein the routing change suggested by the predictive 2routing engine is indicative of a predicted disruption along a first path in the network and 3a second path to which traffic sent via the first path should be rerouted (Savalle et al. see abstract).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Vasseur et al. ‘414 in view of Vasseur et al. ‘149 and to implement with the feature as taught by Savalle et al. to indicate failure of a first path and to reroute the traffic via a second path.
The motivation would be to improve transmission reliability.
Regarding claims 7, 17, Savalle et al. discloses the feature wherein at least some of the routing changes were not 2implemented in the network (Savalle et al. see para. 0114; …the device may determine that no backup tunnel for the first tunnel exists in the SD-WAN that can satisfy one or more service level agreements (SLAs) of traffic on the first tunnel).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Vasseur et al. ‘414 in view of Vasseur et al. ‘149 and to implement with the feature as taught by Savalle et al. to indicate no packup tunnels exists.
The motivation would be to reduce transmission errors.

Claims 4, 8, 9, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub No.: 2020/0382414) (‘414) in view of Vasseur et al. (Pub No.: 2015/0195149) (‘149) as applied to claim 1 or 11 above, and further in view of Kumaran et al. (Pub No.: 2020/0313979).
Regarding claims 4, 14, Vasseur et al. ‘414 in view of Vasseur et al. ‘149 does not explicitly disclose the feature wherein the classification model determines whether 2implementation of the routing change will result in a violation of the one or more 3network policies based in part on a similarity between the routing change and one or 4more other routing changes previously suggested by the predictive routing engine.
Kumaran et al. from the same or similar fields of endeavor discloses the feature wherein the classification model determines whether 2implementation of the routing change will result in a violation of the one or more 3network policies based in part on a similarity between the routing change and one or 4more other routing changes previously suggested by the predictive routing engine (Kumaran et al. see para. 0034; SLA violation analysis process 248 may employ one or more supervised, unsupervised, or semi-supervised machine learning models… Notably, while a supervised learning model may look for previously seen patterns that have been labeled as such, an unsupervised model may instead look to whether there are sudden changes or patterns in the behavior).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Vasseur et al. ‘414 in view of Vasseur et al. ‘149 and to implement with the feature as taught by Kumaran et al. to employ supervised learning model, unsupervised, and/or semi-supervised models to perform SLA violation analysis, where supervised learning looks for previously seen pattern and unsupervised learning looks for sudden changes or patterns.
The motivation would be to improve transmission efficiency.
Regarding claims 8, 18, Kumaran et al. discloses the feature wherein the classification model determines whether 2implementation of the routing change will result in a violation of the one or more 3network policies based in part on a similarity between the routing change and a cluster of 4routing changes previously suggested by the predictive routing engine (Kumaran et al. see para. 0034; SLA violation analysis process 248 may employ one or more supervised, unsupervised, or semi-supervised machine learning models… Notably, while a supervised learning model may look for previously seen patterns that have been labeled as such, an unsupervised model may instead look to whether there are sudden changes or patterns in the behavior).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Vasseur et al. ‘414 in view of Vasseur et al. ‘149 and to implement with the feature as taught by Kumaran et al. to employ supervised learning model, unsupervised, and/or semi-supervised models to perform SLA violation analysis, where supervised learning looks for previously seen pattern and unsupervised learning looks for sudden changes or patterns.
The motivation would be to improve transmission efficiency.
Regarding claims 9, 19, Kumaran et al. discloses the feature for 2providing, by the device and to a user interface, data regarding the cluster of 3routing changes (Kumaran et al. see fig. 3; para. 0057; seasonality detection module 302 may provide an indication of the tunnel and violations to a user interface for review by a network operator.). providing, by the device and to a user interface, data regarding the cluster of routing changes (Kumaran et al. see fig. 3; para. 0057; seasonality detection module 302 may provide an indication of the tunnel and violations to a user interface for review by a network operator.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Vasseur et al. ‘414 in view of Vasseur et al. ‘149 and to implement with the feature as taught by Kumaran et al. to provide data/information regarding the cluster of routing changes to an user interface.
The motivation would be to improve transmission efficiency.

 2providing, by the device and to a user interface, data regarding the cluster of 3routing changes (Kumaran et al. see fig. 3; para. 0057; seasonality detection module 302 may provide an indication of the tunnel and violations to a user interface for review by a network operator.). 2providing, by the device and to a user interface, data regarding the cluster of 3routing changes (Kumaran et al. see fig. 3; para. 0057; seasonality detection module 302 may provide an indication of the tunnel and violations to a user interface for review by a network operator.).Allowable Subject Matter
Claims 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmed et al. (Pub No.: 2021/0231447) and Tedaldi et al. (Pub No.: 2020/0389371) are show systems which considered pertinent to the claimed invention. 
Ahmed et al. discloses a method performed by a vehicle manager (150) for managing a remote-controlled vehicle (160). The vehicle manager (150) obtains an original route to the destination passing a sequence of radio access points in a wireless network that a wireless device in the vehicle (160) will connect to in a communication with the vehicle manager (150) when the vehicle (160) travels along the original route. The vehicle manager (150) detects at least one deficient radio access point of the original route. The vehicle manager (150) then instructs the vehicle (160) to adapt its behaviour based on said detecting.
Tedaldi et al. discloses a device constructs a set of controlled what-if input parameters for evaluating a what-if scenario in a network. The device uses the set of controlled what-if input parameters and state data indicative of a current state of the network as input to a network state model. The network state model predicts values for the state data conditioned on the what-if input parameters. The device predicts a key performance indicator (KPI) in the network by using the predicted values for the state data from the network state model as input to a machine learning-based KPI prediction model. The device initiates a routing change in the network based in part on the predicted KPI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464